W. Scott Lawler Attorney at Law 3550 N. Central Ave., Suite 1025 Phoenix, AZ 85012 Telephone: 602-466-3666 W. Scott Lawler, Esq. Admitted in Arizona and California June 22, 2011 Sent Via Email (cfitdgard@sec.gov )and Edgar Submission (Corresp). Chief, Office of Information Technology Division of Corporate Finance Securities Exchange Commission Re: Accession #0001044764-11-100 Dear Sir or Madam: To Whom it May Concern: I am legal counsel for Explore Anywhere Holding Corp (CIK# 0001424328); yesterday, my office was preparing filings for 2 clients. One filing was a Schedule 14C and the other one was a Form 10-K/A for Explore Anywhere. We mistakenly filed the 14C for the other filer using Explore Anywhere’s CIK code (0001424328) and filed it as a Form 10-K/A; the filing was completed under Accession #0001044764-11-100 at 20:19 Eastern time on June 21, 2011. We have subsequently filed the Schedule 14C under the correct filer’s CIK number (see Accession #0001044764-11-102). I am therefore requesting that the filing for Explore Anywhere under Accession # 0001044764-11-100 be immediately deleted from Edgar and the SEC’s website. We will be submitting the correct Form 10-K/A for Explore later this morning. If you have any further questions, please contact me at 602-466-3666 or 480-980-4465. Thank you for your assistance in this matter. Sincerely, /s/ W. SCOTT LAWLER W. Scott Lawler, Esq.
